Peck, P. J.
(dissenting insofar as execution is stayed). The commission had authority under the local law to adopt regulations it deemed proper to effectuate the purposes of the law. In my opinion the commission was not obliged in defining the scope of a ‘ ‘ pending ’ ’ proceeding to take a court interpretation of that word as employed in a statute of similar purport of a generation ago. I am unable to say that the commission’s definition does not effectuate the purpose of the local law merely because it makes the issuance of a warrant of eviction" rather than execution of the warrant the terminal of a “ pending ” proceeding. The orders appealed from should be affirmed, with costs. Execution of the warrant of eviction should not be stayed.
Callahan, Van Voorhis and Shientag, JJ., concur with Dore, J.; Peck, P. J., dissents insofar as execution is stayed, in opinion.
Order of Appellate Term, affirming the final order of the Municipal Court, affirmed, without costs, but execution of the warrant of eviction is stayed, without prejudice, however, to such proceedings as the landlord may be advised to take in accordance with the provisions of the city rent control law. (Peck, P. J., dissents insofar as execution is stayed.) Order of Appellate Term, dismissing, without prejudice to an action for injunctive relief, the appeal of the tenant from the order of the Municipal Court, which denied the motion of the tenant to vacate the final order, unanimously affirmed, without costs. Settle order on notice. [See 274 App. Div. 783.]